Citation Nr: 1017722	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right foot disability.

2.  Entitlement to service connection for a right foot 
disability, to include hallux valgus, bunion formation, and 
amputation of the distal phalanges of the second and third 
toes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to May 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in Chicago, Illinois, which reopened the Veteran's claim for 
service connection for a right foot disability and denied it 
on the merits.  However, before considering a claim that has 
previously been adjudicated, the Board must determine whether 
new and material evidence has been presented or secured with 
respect to that claim as a jurisdictional matter without 
regard to the decision of the RO.  See Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran testified at a September 2009 Board hearing 
before the undersigned at the Chicago RO.  A transcript of 
the hearing has been associated with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The October 2002 rating decision denied the claim of 
entitlement to service connection for a right foot 
disability; the Veteran was properly notified of the adverse 
outcome and his appellate rights in an October 2002 letter; 
he did not file a notice of disagreement. 

2.  Additional evidence received since the October 2002 
rating decision is neither cumulative nor redundant and 
raises a reasonable possibility of substantiating the 
Veteran's claim of service connection for a right foot 
disability. 

3.  The preponderance of the evidence shows that the 
Veteran's right foot disability is the result of a congenital 
abnormality that was not aggravated by service beyond its 
natural progression.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, denying service 
connection for a right foot disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a right foot 
disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  A right foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
context of a petition to reopen, the claimant must also be 
notified of the elements of new and material evidence and the 
reasons for the prior final denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  All notice should generally be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in July 2005 informed the 
Veteran of the first three elements of service connection, 
the elements of new and material evidence, the reasons for 
the prior October 2002 denial of this claim, and the 
Veteran's and VA's respective responsibilities for obtaining 
relevant evidence in support of his claim.  However, the 
letter did not provide notice regarding the degree of 
disability or the effective date.  This deficiency was cured 
by an October letter notifying the Veteran of these last two 
elements.  Although it was not sent prior to initial 
adjudication of the Veteran's claim, the Veteran had an 
opportunity to respond with additional argument and evidence 
before his claim was subsequently readjudicated and a 
statement of the case (SOC) issued in December 2008.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Moreover, since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess, supra.  The Board concludes that the duty to 
notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Board notes that with the exception of an 
April 1953 service treatment record, the Veteran's service 
department records were most likely destroyed in a July 1973 
fire that occurred at The National Personnel Records Center 
(NPRC) in St. Louis, Missouri, as indicated by the NPRC in 
response to June 2002 and August 2007 requests for the 
Veteran's service records.  VA has been unable to obtain 
these records despite repeated efforts.  When service 
treatment records are lost or missing, VA has a heightened 
duty to assist in developing the claim, as well as to 
consider the applicability of the benefit of the doubt rule 
and to explain its decision.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Veteran's VA medical records are in the file.  
Private treatment records have also been associated with the 
claims file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claim.  The Board concludes 
that the duty to assist has been satisfied with respect to 
obtaining relevant evidence on the Veteran's behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in May 2005.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case, in conjunction 
with a December 2008 opinion, is adequate for the purpose of 
making a decision on this claim.  In this regard, the 
examiner reviewed the claims file, thoroughly examined the 
Veteran's feet, and provided a complete rationale for his 
opinion that the Veteran's lateral deviation of the toes of 
the right foot was a genetic abnormality and that the ulcers 
with resulting amputation of the tips of the second and third 
toes of the Veteran's right foot were not caused by bunions.  
Because the examiner did not provide an opinion as to whether 
the Veteran's bunions were aggravated in service, a December 
2008 opinion was obtained.  The December 2008 opinion 
indicates that the examiner reviewed the claims file and 
found that it was less likely than not that the Veteran's 
bunions were aggravated by active service.  Thus, contrary to 
the assertion in the April 2010 informal hearing presentation 
submitted by the Veteran's representative, a medical opinion 
has been obtained as to whether the Veteran's bunions were 
aggravated beyond their natural progression as a result of 
service.  The Board finds that VA's duty to assist with 
respect to obtaining a VA examination and opinion has been 
met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The Veteran seeks to reopen his service connection claim for 
a right foot disability.  For the following reasons, the 
Board finds that new and material evidence has been submitted 
to reopen this claim. 

This claim was last denied in an October 2002 rating 
decision.  The Veteran was notified of this decision in an 
October 2002 letter and informed of his appellate rights.  He 
did not appeal the decision.  Consequently, the decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
claimant's assertions of medical causation or diagnosis often 
do not constitute competent evidence, as lay persons without 
the appropriate medical expertise are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Veteran's claim for service connection for a right foot 
disability was denied in the October 2002 rating decision 
because it was not shown to be incurred in or aggravated by 
active service.  Thus, in order to reopen his claim, the 
Veteran needs to submit new evidence suggesting a link 
between the Veteran's current right foot disability and his 
period of service.

Since the October 2002 rating decision was rendered, relevant 
evidence submitted by the Veteran includes, in pertinent 
part, a July 2004 letter from his private treating physician.  
In this letter, the physician stated that he had treated the 
Veteran since May 2000 for problems of the right foot 
primarily due to tissue breakdown, ulcerations of the right 
first metatarsal phalangeal joint, and the distal aspect of 
the right second toe.  The physician noted that the Veteran 
had a recurrent history of ulcerations and a history of an 
amputation of the right third toe.  It was noted that the 
Veteran was diagnosed with a bilateral bunion deformity in 
April 1953 during his period of service and that the Veteran 
underwent a bunionectomy of his right foot in May 1966.  The 
physician opined that the Veteran's current right foot 
problems were a continuation of the same condition that 
manifested in service.  The Board finds that this letter, 
which was not of record at the time of the October 2002 
rating decision, relates to an unestablished fact necessary 
to substantiate the Veteran's claim, namely a connection 
between his current right foot disability and his period of 
service. 

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a right foot disability.  The petition 
to reopen is therefore granted.  See 38 C.F.R. § 3.156(a).

III. Service Connection

The Veteran contends that he is entitled to service 
connection for a right foot disability.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

At the September 2009 Board hearing, the Veteran stated that 
his right foot disability began in service due to a leather 
boot which did not fit properly and thus caused his toe to 
bend over.  The Veteran stated that he did not experience 
problems with his right foot prior to service, and that he 
has experienced foot problems ever since the service to the 
present. 

The Board acknowledges the Veteran's contentions that his 
right foot disability was caused or aggravated by a defective 
boot he wore in service.  The Veteran can attest to factual 
matters of which he has first-hand knowledge, such as his 
symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  For example, the Veteran is 
competent to describe the history of his symptoms and 
experiences relating to his right foot disability, among 
other things, including the fact that he did not experience 
foot problems prior to service and has experienced foot 
problems ever since that time.  It is then for the Board to 
determine the credibility and weight of the Veteran's 
statements in light of all the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  However, the Veteran, as 
a lay person, has not been shown to have the requisite 
medical knowledge or training to be capable of diagnosing 
most medical disorders or rendering an opinion as to the 
cause or etiology of any current disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Washington, Layno, 
both supra.  Thus, the Board cannot consider as competent 
evidence the Veteran's opinion that his current right foot 
disability was caused or aggravated by an ill-fitting boot he 
wore in service, as this is a determination that is medical 
in nature and therefore requires medical expertise.  See id.; 
Barr, supra.  

As discussed above, almost all of the Veteran's service 
treatment records were most likely destroyed in the July 1973 
fire, and neither the Veteran nor VA has been unable to 
obtain them despite repeated efforts.  The only service 
treatment record of evidence is an April 1953 army hospital 
record reflecting a diagnosis of "[b]unions on feet."  The 
Veteran was considered unfit for excessive walking, running, 
or standing and was placed on permanent profile. 

A May 1966 private treatment record reflects that the Veteran 
reported intermittent pain due to a bunion on his right foot 
which had been present since 1953.  An X-ray revealed a 
prominent bunion deformity on the right foot.  The appearance 
of the right foot was otherwise normal.  The Veteran was 
diagnosed with hallux valgus and a bunion on the right foot 
and was admitted for surgery.  

An April 1987 VA examination report reflects that the May 
1966 surgery improved the bunion on his right foot and 
alleviated the pain, although the Veteran still experienced 
mild pain.  On examination, the Veteran did not have a bunion 
deformity on the right foot.  It was noted that there was a 
well-healed post-operative scar and some pain on palpation at 
the site of the surgery.  The Veteran also had some 
limitation of motion of the right foot.  The examiner 
diagnosed the Veteran with a hyperesthetic area and 
postoperative mild limitation of motion of the right first 
metatarsal phalangeal joint. 

In October 2001, the Veteran was hospitalized with a 
diagnosis of an ulcer with cellulitis and chronic 
osteomyelitis of the third digit of the right foot.  It was 
noted that the Veteran had a chronically infected third toe 
of the right foot for the past six months.  The Veteran 
underwent incision and drainage with amputation of the distal 
phalanx of the third toe of the right foot.  

As discussed above, a July 2004 letter from the Veteran's 
private physician reflects that the Veteran's right foot 
problems, including a hypertrophic bone formation of the 
sesamoid apparatus of the right foot, contracture deformity 
of the right second toe and mild lateral deviation of the 
hallux consistent with reoccurrence of a right bunion 
deformity and associated hammertoe, were a continuation of 
the same condition that manifested in service in 1953.  The 
physician summarized that the Veteran had ongoing problems 
with his right foot from 1953 to the present and was still 
experiencing residual effects from these problems causing his 
current tissue breakdown. 

In the May 2005 VA examination report, it was noted that the 
Veteran had undergone amputation of the second and third toe 
tips on his right foot after they became infected.  The 
examiner also noted the April 1953 service treatment record 
reflecting bunions on the feet.  On examination, the Veteran 
had lateral deviation of his toes causing bunion formation.  
The examiner stated that the bunions were caused by undue 
pressure being placed on the medial aspect of the base of the 
great toe.  He explained that this was due to a genetic 
variant which causes the toes to deviate laterally from the 
midline of the foot.  Therefore, there is a bony prominence 
at the base of the great toe which bears a significant amount 
of pressure with walking and causes the formation of bunions.  
The examiner opined that the lateral deviation of the 
Veteran's toes precipitated the Veteran's bunions in service.  
The examiner further stated that this deviation causes the 
middle toes to turn downward to avoid the lateral pressure of 
the great toe.  This places undue stress on the tips 
resulting in the formation of ulcers which eventually 
required amputation.  The examiner concluded that therefore 
the Veteran's bunions did not cause the amputation of his 
toes.  Rather, the lateral deviation of the toes, which was a 
genetic deformity, caused the bunions and the subsequent 
amputation due to the Veteran's ulcers. 

A December 2008 addendum to this opinion notes the formation 
of bunions ten months into the Veteran's period of service in 
1953.  The examiner stated that the Veteran's bunions are a 
congenital condition which progressed over many years.  He 
found that it was less likely than not that the Veteran's 
bunions were aggravated by his military service.

In carefully reviewing the record, the Board finds that the 
preponderance shows that the Veteran's right foot disability 
was not caused or aggravated by active service.  In this 
regard, the Board notes that congenital or developmental 
abnormalities are not considered "diseases or injuries" 
within the meaning of applicable legislation and, hence, do 
not constitute disabilities for VA compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2009).  Nevertheless, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by a superimposed disease or 
injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).

Here, the May 2005 VA examination report and December 2008 VA 
opinion reflect that the Veteran's bunions are caused by a 
congenital or developmental abnormality, namely the Veteran's 
lateral deviation of the toes.  The Board gives great weight 
to these opinions, as they are based on a thorough review of 
the record and supported by an adequate rationale which is 
consistent with the evidence of record.  See Prejean v. West, 
13 Vet App 444 (2000); Guerrieri v. Brown, 4 Vet App 467 
(1993).  The Board notes in this regard that these opinions 
are not inconsistent with the July 2004 letter from the 
Veteran's private physician, in which the physician opined 
that the Veteran's current foot problems were a continuation 
of the condition which manifested in service.  Whether or not 
the Veteran's current foot disability can be traced back to 
the bunions which manifested in April 1953, there is no 
competent evidence showing that this congenital condition was 
aggravated in service beyond its natural progression.  
Indeed, the December 2008 opinion states that it was less 
likely than not that the Veteran's bunions were aggravated 
beyond their natural progression due to the number of years 
that had passed since the Veteran's period of service to the 
present.  As discussed above, while the Veteran argues that 
the boot he wore in service did not fit and therefore 
aggravated his right foot disability, the Board cannot accept 
this opinion as competent evidence as the Veteran does not 
have the medical training or expertise to make such a 
determination.  See Espiritu, supra.  

The Board has also considered the Veteran's statements that 
he did not experience problems with his right foot prior to 
service, and that he has continued to have problems with his 
right foot ever since the service.  However, these statements 
do not show that this disability, which has been shown to be 
a congenital abnormality, was aggravated beyond its natural 
progression in service simply because it manifested at that 
time.  The May 2005 and December 2008 VA medical opinions 
weigh against such a finding. 

There is no competent evidence directly linking the Veteran's 
ulcers of the toes and subsequent amputation directly to 
service and the Veteran has not argued this theory.  See 
Robinson v. Peake, 21 Vet. App. 545, 555-56 (2008).  The 
Board notes that the Veteran's ulcers of the second and third 
toes did not manifest until 2001, over 45 years since the 
Veteran's separation from service.  Such a long period of 
time weighs against a finding that the Veteran's ulcers of 
the toes are related to service.  Moreover, the May 2005 VA 
examination report reflects that they were not caused by 
service but rather by the Veteran's lateral deviation of the 
toes, which is a congenital abnormality. 

In sum, the Board finds that the Veteran's lateral deviation 
of the toes of the right foot, causing bunion deformation and 
ulcers of the toes, is a congenital abnormality which was not 
aggravated by active service due to a superimposed disease or 
injury.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a right foot disability must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  
 



ORDER

The petition to reopen a claim of service connection for a 
right foot disability is granted.

Entitlement to service connection for a right foot disability 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


